Case 1:21-cv-20092-RNS Document 14 Entered on FLSD Docket 07/29/2021 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION

  KENNETH SCHURR,

        Plaintiff,
  v.                                                   CASE NO.: 1:21-CV-20092-RNS

  AIG PROPERTY CASUALTY COMPANY,

        Defendant.
  ___________________________________/

   DEFENDANT, AIG PROPERTY CASUALTY COMPANY’S, ANSWER AND
       AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT FOR
                          DAMAGES

        COMES NOW, Defendant, AIG PROPERTY CASUALTY COMPANY

  (“AIGPCC” or the “Defendant”), by and through its undersigned counsel, hereby

  responds to the correspondingly numbered paragraphs of the Complaint for Damages

  (the “Complaint”) filed by Plaintiff, KENNETH SCHURR (the “Plaintiff”), as

  follows:

                            JURISDICTION AND VENUE

        1.     Defendant admits that the Complaint purports to allege a cause of action

  for breach of contract and seeks damages in excess of $30,000.00. Defendant denies

  that Plaintiff is entitled to relief. Defendant states that due to the Court’s Order

  Granting Motion to Dismiss Count Two of Complaint [DE 13], Plaintiff’s Complaint

  no longer purports to allege a cause of action for declaratory relief. Defendant admits




                                            1
Case 1:21-cv-20092-RNS Document 14 Entered on FLSD Docket 07/29/2021 Page 2 of 10




  the remaining allegations contained in Paragraph 1 for jurisdictional purposes only.

  Defendant denies the remaining allegations contained in Paragraph 1.

          2.     Defendant admits that it issued a policy of insurance numbered PCG

  0004384779 (the “Policy”) to “Ken Schurr” for real property located in Miami-Dade

  County, subject to the Policy’s terms, conditions, limitations, exclusions, and

  endorsements to coverage. The referenced Policy speaks for itself. Defendant is

  without knowledge as to the remaining allegations contained in Paragraph 2, which

  are therefore denied.

          3.     Defendant admits that it is a surplus lines carrier authorized to issue

  insurance policies in the State of Florida pursuant to the Florida Surplus Lines Law.

  Defendant further admits that it is an Illinois corporation that maintains its principal

  place of business in New York. Defendant denies the remaining allegations contained

  in Paragraph 3.

              GENERAL ALLEGATIONS AND FACTUAL BACKGROUND

          4.     Defendant admits that it issued a policy of insurance numbered PCG

  0004384779 (the “Policy”) to “Ken Schurr” for the property located at 6250 SW 92nd

  Street, Miami, Florida 33156 (the “Subject Property”) for the period between August

  2, 2019 and August 2, 2020, subject to the Policy’s terms, conditions, limitations,

  exclusions, and endorsements to coverage. The referenced Policy speaks for itself.

  Defendant is without knowledge as to the remaining allegations contained in

  Paragraph 4, which are therefore denied.

          5.     Defendant admits that it issued the Policy to “Ken Schurr” for the Subject

                                              2
  7008637.1
Case 1:21-cv-20092-RNS Document 14 Entered on FLSD Docket 07/29/2021 Page 3 of 10




  Property for the period between August 2, 2019 and August 2, 2020, subject to the

  Policy’s terms, conditions, limitations, exclusions, and endorsements to coverage. The

  referenced Policy speaks for itself. Defendant is without knowledge as to the remaining

  allegations contained in Paragraph 5, which are therefore denied.

          6.    Defendant is without knowledge as to the allegations contained in

  Paragraph 6, which are therefore denied.

          7.    Defendant is without knowledge as to the allegations contained in

  Paragraph 7, which are therefore denied.

          8.    Defendant is without knowledge as to the allegations contained in

  Paragraph 8, which are therefore denied.

          9.    Defendant is without knowledge as to the allegations contained in

  Paragraph 9, which are therefore denied.

          10.   Defendant is without knowledge as to the allegations contained in

  Paragraph 10, which are therefore denied.

          11.   Defendant is without knowledge as to the allegations contained in

  Paragraph 11, which are therefore denied.

          12.   Defendant denies the allegations contained in Paragraph 12.

          13.   Defendant admits that the Policy contains a Fraud SafeGuard

  endorsement, which provides coverage for certain losses related to fraud, subject to the

  Policy’s terms, conditions, limitations, exclusions, and endorsements to coverage. The

  referenced Policy speaks for itself. Defendant denies that Plaintiff is entitled to

  coverage under said endorsement.

                                              3
  7008637.1
Case 1:21-cv-20092-RNS Document 14 Entered on FLSD Docket 07/29/2021 Page 4 of 10




          14.   Defendant admits that the Policy contains the excerpted language. The

  referenced Policy speaks for itself.

          15.   Defendant admits that the Policy contains the excerpted language. The

  referenced Policy speaks for itself.

          16.   Defendant admits that the Policy lists “Ken Schurr” as the named

  insured. Defendant further admits that there are no other additional named insureds

  under the Policy. The referenced Policy speaks for itself.

          17.   Defendant denies that Plaintiff is entitled to relief. Defendant admits the

  remaining allegations contained in Paragraph 17.

                         COUNT I – BREACH OF CONTRACT

          Defendant reasserts its responses to Paragraphs 1 through 17 as if fully set forth

  herein at length.

          18.   Defendant denies the allegations contained in Paragraph 18.

          19.   Defendant admits that Plaintiff reported a claim to Defendant alleging a

  loss due to fraud and requested payment under the Policy. Defendant denies that the

  reported loss was covered by the Policy or that Plaintiff is entitled to relief.

          20.   Defendant admits that it denied coverage for the reported loss pursuant

  to the terms, conditions, and exclusions of the Policy. Defendant denies the remaining

  allegations contained in Paragraph 20.

          21.   Defendant denies the allegations contained in Paragraph 21.

          22.   Defendant denies the allegations contained in Paragraph 22.



                                               4
  7008637.1
Case 1:21-cv-20092-RNS Document 14 Entered on FLSD Docket 07/29/2021 Page 5 of 10




          23.      Defendant is without knowledge of the allegations contained in

  Paragraph 23, which are therefore denied.

                         COUNT II – DECLARATORY RELIEF

          Defendant reasserts its responses to Paragraphs 1 through 17 as if fully set forth

  herein at length.

          24-30.        Defendant states that due to the Court’s Order Granting Motion

  to Dismiss Count Two of Complaint [DE 13], Plaintiff’s Complaint no longer purports

  to allege a cause of action for declaratory relief. To the extent a response is necessary,

  Defendant denies the allegations contained in Paragraphs 24 through 30.

                        AFFIRMATIVE AND OTHER DEFENSES

          Defendant, AIG PROPERTY CASUALTY COMPANY (“AIGPCC” or the

  “Defendant”), hereby asserts the following Affirmative and Other Defenses to the

  Plaintiff’s Complaint. By raising any affirmative defense, AIGPCC does not intend to

  shift the burden of proof on any issue to which the Plaintiff bears the burden.

                                     FIRST DEFENSE

          AIGPCC asserts that Plaintiff’s claimed damages, in whole or in part, are not

  covered under the terms of the Policy because the claimed damages were sustained by

  The Law Offices of Kenneth B Schurr PA, which is a separate legal entity and is not a

  named insured under the Policy. The Policy’s Fraud SafeGuard Coverage [PCHO-

  FRDSG (09/06)] endorsement states in relevant part as follows:

          FRAUD SAFEGUARD



                                               5
  7008637.1
Case 1:21-cv-20092-RNS Document 14 Entered on FLSD Docket 07/29/2021 Page 6 of 10




          Insuring Agreements

          A.    Fraud, Embezzlement or Forgery

                We will pay you or a family member for loss of money, securities,
                or other property up to the applicable Limits of Insurance shown
                in the schedule, resulting directly from fraud, embezzlement, or
                forgery perpetrated against you or a family member during the
                Policy Period. The loss must be discovered not later than ninety
                (90) days from the end of the Policy Period.

                                       * * *

  AIGPCC’s investigation revealed that the funds allegedly lost as a result of the fraud

  were held and maintained in an account owned in the name of the Law Offices of

  Kenneth B Schurr PA at the time of the alleged fraudulent wire. The funds were

  therefore not owned and/or held by the named insured under the Policy but were

  instead owned and/or held by a separate legal entity. There is no obligation to

  indemnify any person or entity other than the named insured or a family member of

  the named insured.

                                  SECOND DEFENSE

          AIGPCC asserts that Plaintiff’s claimed damages, in whole or in part, are not

  covered under the terms of the Policy because such damages arose out of a business or

  professional service engaged in by the Plaintiff. The Policy’s Fraud SafeGuard

  Coverage [PCHO-FRDSG (09/06)] endorsement states in relevant part as follows:

          As respects FRAUD SAFEGUARD coverage provided by this
          endorsement:

          This insurance does not provide coverage for liability, defense costs or
          any other cost or expense for:


                                             6
  7008637.1
Case 1:21-cv-20092-RNS Document 14 Entered on FLSD Docket 07/29/2021 Page 7 of 10




                                          * * *

          5.    Business Or Professional Services

                We do not cover any loss arising out of a business or professional
                service engaged in by you or a family member.

                                          * * *

  AIGPCC’s investigation revealed that the alleged damage claimed by Plaintiff arose

  out of a business or professional service engaged in by the Plaintiff. The funds allegedly

  lost as a result of the fraud were held and maintained in an account owned in the name

  of a professional corporation, the Law Offices of Kenneth B Schurr PA, at the time of

  the alleged fraudulent wire. In addition, the account was used by the Plaintiff, either

  individually or in the name of the professional corporation, to engage in the business

  of money lending using funds in the subject account. There is no obligation under the

  Policy to indemnify a loss arising out of a business or professional service engaged in

  by the Plaintiff.

                                        THIRD DEFENSE

          AIGPCC asserts that Plaintiff’s claimed damages, in whole or in part, are not

  covered under the terms of the Policy because such damages arose out of an indirect

  loss. The Policy’s Fraud SafeGuard Coverage [PCHO-FRDSG (09/06)] endorsement

  states in relevant part as follows:

          As respects FRAUD SAFEGUARD coverage provided by this
          endorsement:

          This insurance does not provide coverage for liability, defense costs or
          any other cost or expense for:


                                              7
  7008637.1
Case 1:21-cv-20092-RNS Document 14 Entered on FLSD Docket 07/29/2021 Page 8 of 10




                                        * * *

          7.    Indirect Loss

                We do not cover any loss that is an indirect result of any fraud
                guard event including but not limited to:

                1.    Your or a family member’s inability to realize income that
                      you would have realized had there been no loss or damage
                      to money, securities, or other property;

                2.    Payment of damages of any type for which you or a family
                      member are legally liable; or

                3.    Payment of costs, fees or other expenses you or a family
                      member incur in establishing either the existence or the
                      amount of loss under this endorsement other than those set
                      forth under this endorsement.

                                        * * *

  AIGPCC’s investigation revealed that some or all of the alleged damage claimed by

  Plaintiff was suffered as an indirect result of the alleged fraud event. The funds

  allegedly lost as a result of the fraud were held and maintained in an account owned

  in the name of a professional corporation, the Law Offices of Kenneth B Schurr PA,

  at the time of the alleged fraudulent wire. To the extent the Plaintiff suffered any loss,

  said loss was an indirect result of the alleged fraud event. There is no obligation under

  the Policy to indemnify for an indirect loss suffered by the Plaintiff.

                                   FOURTH DEFENSE

          AIGPCC asserts that the Plaintiff is barred from recovering all or some of the

  alleged damages for his failure to take reasonable, necessary, and appropriate steps to

  mitigate or avoid the claimed damages.


                                              8
  7008637.1
Case 1:21-cv-20092-RNS Document 14 Entered on FLSD Docket 07/29/2021 Page 9 of 10




                                      FIFTH DEFENSE

          AIPCC asserts that Plaintiff’s claimed damages are limited by the Limit of

  Insurance, $100,000.00, outlined in the Fraud SafeGuard Coverage endorsement for

  Fraud, Embezzlement or Forgery, as well as the applicable Deductible, $250.00.

                                      SIXTH DEFENSE

          AIPCC asserts that it is entitled to a set off of any proceeds received by Plaintiff,

  directly or indirectly, from any other source, including other insurance policies in the

  name of Plaintiff individually and/or the Law Offices of Kenneth B Schurr PA, as a

  result of the subject loss.

                                RESERVATION OF RIGHTS

          AIGPCC reserves the right to assert additional defenses to the Complaint in the

  future that may later be developed through discovery in the litigation of this matter.

                                DEMAND FOR JURY TRIAL

          AIGPCC, by and through its undersigned counsel, hereby demands trial by jury

  on all issues so triable as a matter of right and law.

          WHEREFORE, Defendant requests that this Court enter judgment in its favor

  and award AIG PROPERTY CASUALTY COMPANY its taxable costs, and such

  other and further relief the Court deems just and equitable.

          Dated: July 29, 2021

                                             Respectfully submitted,

                                             CLAUSEN MILLER P.C.



                                                9
  7008637.1
Case 1:21-cv-20092-RNS Document 14 Entered on FLSD Docket 07/29/2021 Page 10 of 10




                                    By:   /s/ Michael Raudebaugh
                                          MICHAEL RAUDEBAUGH ESQ.
                                          FBN: 93803
                                          4830 West Kennedy Blvd., Suite 600
                                          Tampa, Florida 33609
                                          Tel: (813) 519-1024
                                          mraudebaugh@clausen.com
                                          aschaab@clausen.com
                                          tweede@clausen.com
                                          Attorney for Defendant,
                                          AIG Property Casualty Company

                              CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on July 29, 2021, I electronically filed the foregoing

   document with the Clerk of Court via CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record.


                                          By:    /s/ Michael Raudebaugh
                                                 MICHAEL RAUDEBAUGH ESQ.
                                                 FBN: 93803




                                            10
   7008637.1
